DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on September 17, 2020.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/901,746, filed on September 17, 2019.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 11/25/2020, 12/08/2020, 03/23/2021, and 06/24/2021 were considered.
Claims 1-25 are pending for examination.

Drawings
The drawings are objected to because.  
Fig. 1, items 150 and 154 do not have any description in the specification
Fig. 7, converter 513 has a DC-DC symbol converter that directly connected to the AC bus.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding Claim 11, the Claim is being depending on itself thus improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the Claim improper depends on itself, therefore, it is unclear the dependency of the claim.  For examination purpose, the claim will be construed as a dependent of claim 10 since the claim recites “the display” which recited in claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narla et al. (US Patent Publication 2018/0048159; hereinafter “Narla”).
Regarding claim 1, Narla discloses a system for managing electrical loads 9 (Fig. 7 and Fig. 9), the system comprising: 
a plurality of branch circuits (Fig. 7, motorized circuit breakers 733 and Fig. 9 shows individual motorized circuit breaker [0068]), each respective branch circuit comprising a respective controllable element (Fig. 9, 916); 
a sensor system (Fig. 7, motorized circuit breakers 733 and sensor 742, Fig. 9, current/power sensor 908 for each circuit breaker) configured to measure one or more electrical parameters [0070] corresponding to the plurality of branch circuits (Fig. 9, current/power sensor 908 for each circuit breaker); and 
control circuitry (Fig. 7, panel controller 842 and controller 740; Fig. 9, panel controller 919) coupled to each respective controllable element and the sensor system [0052], the control circuitry configured to: 
determine respective electrical load information in each respective branch circuit of the plurality of branch circuits based on the sensor system [0070]-[0071]; and 
control the respective electrical load in each respective branch circuit using the respective controllable element based on the respective electrical load information [0070]-[0071].
Regarding claim 2, Narla discloses the system of claim 1 above, Narla further discloses the sensor system comprises: 
a plurality of current sensors coupled to the plurality of branch circuits (Fig. 7, motorized circuit breakers 733 and sensor 742; Fig. 9, current/power sensor 908 for each circuit breaker); and 
a voltage sensor (Fig. 7, motorized circuit breakers 733 and sensor 742 coupled to buses that are coupled to the plurality of branch circuits (Fig. 7, sensor 742 coupled to power bus from grid, backup output bus through controller 740, and AC output line 732 through controller 740, these buses are coupled to motorized circuits to provide power to the loads).
Regarding claim 3, Narla discloses the system of claim 1 above, Narla further discloses the control circuitry is further configured to forecast an electrical load behavior and switch one or more respective controllable elements of the respective branch circuits to manage the respective electrical load in each of the plurality of branch circuits over time (Fig. 7, each motorized circuit breaker 733 for a respective branch circuit with a respective load as shown in Fig. 9) [0070]-[0071].
Regarding claim 4, Narla discloses the system of claim 3 above, Narla further discloses the control circuitry is further configured to forecast an electrical load behavior based on historical electrical load behavior [0070]-[0071].
Regarding claim 5, Narla discloses the system of claim 1 above, Narla also discloses the system further comprising an energy storage device (Fig. 7, battery pack 714) coupled to the plurality of branch circuits [0064], wherein the control circuitry is configured to manage 64the respective electrical load in each respective branch circuit in 
on historical electrical load behavior [0070]-[0071].
Regarding claim 6, Narla discloses the system of claim 1 above, Narla also discloses the system further comprising at least one busbar electrically coupled to the plurality of branch circuits (Fig. 7, top right busbar connection of ATS 728 that connected to smart main electrical panel 740; [0064] “When automatic smart transfer switch 728 is in position 1, storage inverter 716 may be electrically isolated so that power may flow from AC grid 706 directly to entire set of loads 738 through automatic smart transfer switch 728” indicate the busbar is provide power to all the loads 738 through the motorized circuit breakers 733), and wherein each respective controllable element comprises a controllable breaker (Fig. 7, motorized circuit breakers 733) [0063].
Regarding claim 7, Narla discloses the system of claim 1 above, Narla also discloses the system further comprising a main disconnect (Fig. 7, ATS 728) configured to couple the plurality of branch circuits (Fig. 7, ATS 733) [0064] to a power grid (Fig. 7, AC grid 706), wherein the control circuitry is configured to control operation of the main disconnect ([0036], [0043] “Similar to controller 340 in FIG. 3, controller 440 may be any suitable device capable of being configured to manage the operation of automatic smart transfer switch 428” indicates controller 740 sharing the same configuration of controller 340 thus having the same functionality).
Regarding claim 8, Narla discloses the system of claim 1 above, Narla also discloses the control circuitry further comprises communications equipment [0052] configured to communicate with a network or a mobile device [0056], and wherein the communications equipment is configured to transmit energy information [0043].
Regarding claim 9, Narla discloses the system of claim 1 above, Narla also discloses the control circuitry is configured to: 
associate each respective branch circuit with reference load information [0053]-[0058], wherein the reference load information comprises at least one expected load [0053]-[0058]; and 
disaggregate more than one load on at least one branch circuit based at least in part on the reference load information and based at least in part on the electrical load in the at least one branch circuit [0053]-[0058].
Regarding claim 12, Narla discloses the system of claim 1 above, Narla also discloses each respective controllable element 65comprises a controllable breaker (Fig. 9, motorized switch 916), and wherein the control circuitry is further configured to determine energy information about the respective electric load [0070]-[0071].
Regarding claim 13, Narla discloses the system of claim 1 above, Narla also discloses each respective controllable element comprises a controllable relay [0051], and wherein the control circuitry is further configured to determine energy information about the respective electric load [0070]-[0071].
Regarding claim 14, Narla discloses the system of claim 1 above, Narla also discloses the sensor system comprises one or more main current sensors (Fig. 7, 742, Fig. 3, 342) for sensing current ([0036] “or power is sensed” power is including current 
Regarding claim 15, Narla discloses the system of claim 1 above, Narla also discloses wherein: 
the sensor system comprises one or more main current sensors (Fig. 7, 742, Fig. 3, 342) for sensing current in at least one busbar (Fig. 7, busbar connect grid to main electrical panel 740) coupled to the plurality of branch circuits (Fig. 7, branch circuits that connected to motorized circuit breakers 733); 
the at least one busbar is coupled to a power generation source (Fig. 7, busbar connect grid to main electrical panel 740 is coupled to 702 through 728; backfeed breaker 736); and 
the control circuitry is further configured to transmit information based on a signal from the one or more main current sensors to the power generation source for the purpose of modifying at least one of a quantity of power generated [0043], a quantity of power consumed, or a quality of power generated, so that the system achieves a target current flow between the at least one bus bar and the power generation source ([0043] “Controller 440 may communicate via wired or wireless communication lines to inverter 
Regarding claim 16, Narla discloses a method for managing electrical loads (Fig. 7 and Fig. 9), the method comprising: 
receiving, at control circuitry (Fig. 7, panel controller 842 and controller 740; Fig. 9, panel controller 919), at least one sensor signal from a sensor system (Fig. 7, motorized circuit breakers 733 and sensor 742, Fig. 9, current/power sensor 908 for each circuit breaker and the feedback line 910) configured to measure one or more electrical parameters [0070] corresponding to one or more branch circuits (Fig. 9, current/power sensor 908 for each circuit breaker);  
associating the one or more branch circuits with reference load information [0070]-[0071], wherein the reference load information comprises at least one expected load [0070]-[0071]; 
determining, at the control circuitry, a respective electrical load in the one or more branch circuits based on the sensor signal [0070]-[0071]; 
66disaggregating more than one load on at least one branch circuit based at least in part on the reference load information and based at least in part on the respective electrical load in the one or more branch circuits [0070]-[0071]; and 
controlling a respective controllable element to manage the respective electrical load in each respective branch circuit [0070]-[0071].
Regarding claim 17, Narla discloses the method of claim 16 above , Narla also discloses the method further comprising: identifying an event ([0054] black-out event) associated with a power grid (Fig. 7, AC grid 706) coupled to the one or more branch 
Regarding claim 18, Narla discloses the method of claim 16 above, Narla also discloses the reference load information comprises load information corresponding to at least one of an appliance, a user device [0055], an energy storage device, or an energy source.
Regarding claim 19, Narla discloses the method of claim 16 above, Narla also discloses controlling the respective controllable element to manage the respective electrical load in each respective branch circuit comprises: 
	determining operating criteria based on the reference load information [0052]-[0058]; and
	managing activation and de-activation of the respective controllable element based on the operating criteria [0052]-[0058].
Regarding claim 20, Narla discloses the method of claim 16 above, Narla also discloses the method further comprising storing energy information based on the respective electrical load in the one or more branch circuits [0070]-[0071].
Regarding claim 21, Narla discloses a non-transitory computer-readable medium having instructions encoded thereon ([0052] microcontroller operating on digital encoding data) that when executed by control circuitry ([0052] a non-transitory computer-readable medium having instructions is required for a microcontroller) cause the control circuitry to: 

associate the one or more branch circuits with reference load information [0052]-[0058], [0070]-[0071], wherein the reference load information comprises at least one expected load [0052]-[0058], [0070]-[0071]; 
determine a respective electrical load in the one or more branch circuits based on the sensor signal (Fig. 7, each motorized circuit breaker 733 for a branch circuit with a respective load as shown in Fig. 9) [0052]-[0058], [0070]-[0071]; 
disaggregate more than one load on at least one branch circuit based at least in part on the reference load information and based at least in part on the respective electrical load in the one or more branch circuits [0052]-[0058]; and 
control a respective controllable element to manage the respective electrical load in each respective branch circuit [0052]-[0058].
Regarding claim 22, Narla discloses the non-transitory computer-readable medium of claim 21 above, Narla also discloses the non-transitory computer-readable medium further comprising instructions encoded thereon ([0052] microcontroller operating on digital encoding data) that when executed by control circuitry cause the control circuitry to: 

determine operating criteria based on the event [0054]-[0055]; and 
disconnect or connect the one or more branch circuits with the power grid based on the operating criteria [0054]-[0055].
Regarding claim 23, Narla discloses the non-transitory computer-readable medium of claim 21 above, Narla also discloses the reference load information comprises load information corresponding to at least one of an appliance, a user device [0055], an energy storage device, or an energy source.
Regarding claim 24, Narla discloses the non-transitory computer-readable medium of claim 21 above, Narla also discloses the non-transitory computer-readable medium further comprising instructions encoded thereon ([0052] microcontroller operating on digital encoding data) that when executed by control circuitry cause the control circuitry to control [0052]-[0058] the respective controllable element to manage the respective electrical load in each respective branch circuit (Fig. 7, each motorized circuit breaker 733 for a respective branch circuit with a respective load as shown in Fig. 9) by: 
68determining operating criteria based on the reference load information [0052]-[0058], [0070]-[0071]; and 
managing activation and de-activation of the respective controllable element based on the operating criteria [0052]-[0058], [0070]-[0071].
Regarding claim 25, Narla discloses the non-transitory computer-readable medium of claim 21 above, Narla also discloses the non-transitory computer-readable medium further comprising instructions encoded thereon ([0052] microcontroller operating on digital encoding data) that when executed by control circuitry cause the control circuitry to store energy information based on the respective electrical load in the one or more branch circuits [0052]-[0058], [0070]-[0071].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla in view of Thellend (US Patent Publication 2015/0316944; hereinafter “Thellend”).
Regarding claim 10, Narla discloses the system of claim 1 above, Narla also discloses the control circuitry is further configured to generate a graphical user interface on a display [0056].  Narla discloses generate the graphical user interface on a display .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla and Thellend in view of Yan et al. (US Patent Publication 2017/0264817; hereinafter “Yan”).
Regarding claim 11, the combination of Narla and Thellend discloses the system of claim 10 above, Narla also discloses the system further comprising a smart phone as a user interface [0056] coupled to the control circuitry [0056], the combination of Narla and Thellend does not explicitly disclose the smart phone having a touch screen, and wherein the touchscreen comprises the display and is configured to receive haptic input.  Yan discloses smart phone having a touch screen, and wherein the touchscreen comprises the display and is configured to receive haptic input [0066].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THAI H TRAN/Examiner, Art Unit 2836                               

/HAL KAPLAN/Primary Examiner, Art Unit 2836